Order affirmed, with ten dollars costs and disbursements. All concur, except Taylor, J., who dissents and votes for reversal and for denial of the motion, and Larkin, J., not voting. (The order grants plaintiff’s motion for an examination of defendant and production of its books and papers for the purpose of enabling plaintiff to frame his complaint in an action by a real estate broker to recover commissions.) Present — Cunningham, P. J., Taylor, Harris, McCurn and Larkin, JJ. [See 268 App. Div. 821.]